MORROW, Presiding Judge.
The offense is the unlawful sale of whisky in a dry area; penalty assessed at a fine of $300.00 and confinement in the county jail for thirty days.
The first count of the information upon which the prosecution is founded avers that appellant sold one-half pint of whisky in Coryell County, “the sale of such liquor in said county, a dry area, having been theretofore and was then prohibited in said county by the laws of the State.”
The mere averment in the information that the alleged offense took place in a “dry area” does not comply with the requisites of the law in cases such as that under consideration. See Whitmire v. State, 94 S. W. (2d) 742, and authorities collated.
In the recent case of Kelly v. State, No. 18,585, this court set *427out the requisites for an information charging the sale of intoxicating liquor in a dry territory.* See, also, Grady v. State, 97 S. W. (2d) 474.
For the reason stated, the judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.


 (Reported on page 318 of this volumne).